Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00377-CV

                                    IN RE Marjorie Mae WELLMAN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 1, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 23, 2015, relator Marjorie Mae Wellman filed a petition for writ of mandamus

complaining of the County Court’s order transferring the underlying contested guardianship

proceeding to Wilson County District Court. The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. PR-07792, styled In the Guardianship of Marjorie Mae Wellman, An
Incapacitated Person, originally filed in the County Court, Wilson County, Texas, the Honorable Richard L. Jackson
presiding.